Citation Nr: 1221952	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  04-23 779 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for residuals of a lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which continued the 20 percent evaluation assigned for service-connected residuals of lumbosacral strain.

The issue was remanded by the Board in January 2008 and July 2010 for additional development and to address due process concerns.  It was once again remanded by the Board in January 2012.

The requested development has been completed, and the matter is now ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran's residuals of a lumbosacral strain cause no more than moderate limitation of motion; there has been no demonstration of listing of whole spine to opposite side, positive Goldwaithe's sign, marked limitation of forwarding bending in standing position, or abnormal mobility on forced motion. 

2.  Under the rating criteria in effect beginning on September 26, 2003, the Veteran's residuals of a lumbosacral strain have not revealed evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

3.  The evidence of record, on balance, demonstrates that degenerative disc disease of the lumbar spine is a disability separate from his service-connected lumbosacral strain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for residuals of a lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1),4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5292, 5295 (2002 & 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Under the old rating criteria in effect prior to September 23, 2002, under Diagnostic Code 5292, a 10 percent disability evaluation was warranted for slight limitation of motion of the lumbar spine.  A 20 percent disability evaluation was warranted for moderate limitation of the lumbar spine.  A 40 percent evaluation was warranted for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Code 5292. 

A 20 percent disability evaluation was assigned for lumbosacral strain with muscle spasm on extreme forward bending, or unilateral loss of lateral spine motion in standing position.  A 40 percent disability evaluation was assigned for severe lumbosacral strain with listing of whole spine to opposite side, positive Goldwaithe's sign, marked limitation of forwarding bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 5295. 

The regulations regarding diseases and injuries to the spine were again revised effective September 26, 2003.  Under these revised regulations, diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows: 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

Unfavorable ankylosis of the entire spine.                                                           100

Unfavorable ankylosis of the entire thoracolumbar spine                                      50
Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.                                                                                            40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.                                                                                         30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.                                    20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.                                                         10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula for Disabilities and Diseases of the Spine (2011). 

VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation. VAOPGCPREC 3-2000 (April 10, 2000). 

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. 

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

At the outset the Board notes that this matter was remanded on several occasions in order to determine the relationship of any intervertebral disc syndrome/degenerative disc disease to the Veteran's currently service-connected residuals of a lumbosacral strain.  

In its January 2012 remand, the Board requested that the Veteran be scheduled for a VA examination and that the examiner discuss whether the previously diagnosed lumbar degenerative disc disease represented a progression of, or was otherwise associated with, the service-connected residuals of lumbosacral strain.  

The Veteran was afforded the requested examination that same month.  Following a comprehensive review of the claims folder and a thorough examination of the Veteran, the examiner opined that it was less likely than not that the diagnosed lumbar degenerative disc disease or the minimal arthritis represented a progression of, or was otherwise associated with the service-connected residuals of any lumbosacral sprain.  The examiner separately noted that the diagnosis of degenerative disc disease of the L5-S1 disc was seen on MRI fourteen years earlier, with brief and episodic "bizarre" neurological symptoms in the entire right side until five years ago.  This reflects an extensive length of time between service and the first degenerative disc disease findings.

When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In this regard, the Board finds that the opinion of the VA examiner is most probative of the relationship between the service-connected residuals of the lumbosacral strain and degenerative disc disease.  The VA examiner reviewed the Veteran's entire claims file and interviewed and examined the Veteran.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the most probative evidence of record.

Based upon the above, it is not necessary to discuss the current or prior codes relating to intervertebral disc syndrome (degenerative disc disease), specifically DC 5293 or DC 5243.  Moreover, as the Veteran's degenerative disc disease has been cited as the source of his radiculopathy (see August 2010 VA examiner's finding that radiculopathy was secondary to lumbar degenerative disc disease), the rating any of any neurological impairment is also not necessary.  To this extent, the appeal is distinguishable from Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected condition, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition).   

In May 2002, the Veteran requested an increased evaluation for his service-connected low back disorder.  

Treatment records obtained in conjunction with the Veteran's low back pain reveal that at the time of a July 2001 outpatient visit, his acute back strain had resolved.  

At the time of an August 2002 VA examination, the Veteran reported experiencing pain in his low back radiating down to his left leg.  He noted having used a back brace in the past.  

Physical examination revealed no tenderness with percussion of the spine.  There was some tightness of the paravertebral muscles, bilaterally.  Forward flexion was to 84 degrees, hyperextension was to 26 degrees, lateral bending was to 18 degrees, and twisting was to 26 degrees in each direction.  The Veteran could stand on his heels and toes without a problem.  Straight leg raising was to 68 degrees, bilaterally, with limitation due to painful sensation in the hamstring area rather than the low back.  

At the time of a September 2002 physical therapy (PT) visit, the Veteran reported having a lot of pain in his mid-back area.  At a follow-up visit, he stated that his back was tightening up more.  In an October 2002 PT note, the Veteran indicated that his back felt better after therapy but reported that it would tighten up on the van ride home.  

At the time of a January 2004 visit, the Veteran was noted to be wearing a lumbar corset.  5/5 strength was noted in the lower extremities.  An April 2007 x-ray of the lumbar spine revealed that there was mild straightening of the normal lumbar lordosis; the vertebral bodies were of normal height; the intervertebral discs spaces were well maintained; mild anterior marginal osteophyte was seen; with no evidence to suggest spondylolisthesis.  

In conjunction with a January 2008 Board remand, the Veteran was afforded an additional VA examination in February 2009.  At the time of the examination, the Veteran reported having used a back brace in the distant past.  He noted the onset of back pain with cold or wet weather, with bending over or walking, and when playing sports.  He stated that the pain would last two to three hours after onset and would be a "punching type" pain.  He also noted having back spasms that would last two to three days.  He indicated that his back problems had become progressively worse.  

The examiner noted that there was no history of urinary incontinence, urinary retention, nocturia, fecal incontinence, numbness, paresthesia, leg or foot weakness, falls, or unsteadiness.  Urinary frequency was reported secondary to benign prostatic hypertrophy.  

The examiner further indicated that there was no history of fatigue, decreased motion, stiffness, or weakness.  The Veteran did have a history of spasm and pain.  The pain was in the low-mid back and occurred with bending.  The severity of the pain was moderate and it lasted hours.  This occurred on a daily basis.  There was no radiation of the pain.  The Veteran also reported having severe spinal flare-ups, every two to three months, which would last 1 to 2 days.  Precipitating factors were activities, while alleviating factors were rest and medication.  Increased pain was noted to limit movement.  There were no incapacitating episodes and there was no limitation with walking.  The Veteran also did not use any aids or devices.  

Physical examination revealed that the Veteran had normal posture and head position.  There was symmetry in appearance.  There was no Gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or thoracolumbar spine ankylosis.  Examination of the thoracic sacrospinalis revealed no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Muscle strength testing was 5/5 for the lower extremities.  Muscle tone was normal, and there was no muscle atrophy. 

Range of motion testing revealed flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  There was objective evidence of pain on active range of motion.  There was no additional loss of motion after three repetitions.  

Lasegue's sign was positive.  The Veteran was noted to have an upright posture, and to have an unassisted normal gait.  Pain with lumbar flexion began at 75 degrees and ended with return to 0.  Pain with lumbar extension began at 30 degrees and ended with return to 0 degrees.  Pain began at 30 degrees for lateral flexion and rotation and ended at 0 degrees.  

The examiner diagnosed the Veteran as having lumbar strain, degenerative disc disease, and lumbar radiculopathy.  Problems associated with the diagnosis were of the lumbar spine.  The symptoms had no effect on traveling, feeding, bathing dressing, toileting, or grooming.  They had a mild effect on shopping and moderate effects on chores, exercise, and recreation.  

In a July 2010 remand, the Board requested that the Veteran be afforded a VA spine examination to determine the nature, extent and severity of his service-connected residuals of lumbosacral strain.  

In conjunction with the examination, the Veteran was afforded an additional VA examination in August 2010.  At the time of the examination, the Veteran reported having low back pain that would come and go on an every-other-day basis.  He noted having low back pain often when lifting, carrying, or pulling objects.  The shooting pain extended to the calves on occasion.  The Veteran reported having heavy legs when ascending stairs or walking 1/4 mile.  There was no numbness or tingling in the lower extremities.  He also noted having flare-ups involving severe low back pain with locking up after he bent, lifted, or pulled heavy objects.  Flare-ups lasted 1-3 days and occurred as often as twice weekly.  During flare-ups, movement was severely limited by pain.  

The examiner noted that there was no history of urinary incontinence, urinary retention, urinary frequency, nocturia, fecal incontinence, numbness, paresthesia, leg or foot weakness, falls, or unsteadiness.

There was a history of weakness, fatigue, decreased motion, spasm, and spine pain.  The location of the pain was in the low back and it was brought on by sitting too long.  The pain was severe and throbbing and it lasted for hours.  The Veteran indicated that this occurred every other day.  The pain radiated into the bilateral thighs and was shooting in nature.  The Veteran was able to walk more than 1/4 mile.  

Physical examination revealed normal posture and head position.  There was symmetry in appearance, and the Veteran's gait was normal.  There was no Gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or thoracolumbar spine ankylosis.  Examination of the thoracolumbar sacrospinalis revealed no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Muscle strength testing was 5/5 for the lower extremities.  Muscle tone was normal and there was no muscle atrophy.

Range of motion testing revealed flexion to 90 degrees, extension to 30 degrees, and right and left lateral flexion to 30 degrees. The Veteran refused to perform left and right lateral rotation.  He stated that a physical therapist had advised him against rotating his spine.  There was objective evidence of pain on active range of motion but there was no additional loss of motion after three repetitions.  Deep tendon reflexes were normal for the lower extremities.

The Veteran was noted to be employed in maintenance on a seasonal and part-time basis and had not lost any time from work in the past 12 months.  

The examiner rendered a diagnosis of lumbosacral strain.  He noted that this caused problems with lifting and carrying and caused difficulty with reaching.  It was also noted to have had a moderate effect on exercise and recreation.  The examiner indicated that the lumbosacral strain was likely responsible for throbbing low back pain after exertion and for low back lock up.  

The examiner also rendered a diagnosis of lumbar degenerative disc disease and radiculopathy secondary to lumbar degenerative disc disease.  He noted that this caused decreased mobility and pain.  He further observed that this had a moderate effect on exercise, sports, and recreation and a mild effect on chores.  The examiner reported that the degenerative disc disease was likely responsible for low back pain with sitting or standing for a long time and walking a distance, as well as the sensation of heavy legs and the shooting lower extremity pain.  

In January 2012, the Board once again remanded this matter for additional development.  

The Veteran was afforded the requested VA examination in January 2012.  Range of motion testing performed at that time revealed flexion to 65 degrees, with no objective evidence of painful motion.  Extension was to 5 degrees with no objective evidence of painful motion.  Right and left lateral flexion were to 25 degrees with no objective evidence of painful motion.  Right and left lateral rotation were to 20 degrees with no objective evidence of painful motion.  

After performing 3 repetitions, the Veteran had flexion to 55 degrees, extension to 15 degrees, right lateral flexion to 25 degrees, left lateral flexion to 30 degrees, and right and left lateral rotation to 20 degrees.  The examiner stated that after repetition, the Veteran had less movement than normal.  The examiner also reported that the Veteran had pain on extension after repetitive use.  

The Veteran was noted to have mild diffuse right lumbar paraspinous and flank pain on palpation.  Muscle strength testing was 5/5 throughout the lower extremities, and there was no muscle atrophy.  

The examiner observed that on physical examination there was no objective evidence of pain on motion, weakened motion, excess fatigability, and/or incoordination associated with the lumbar spine, except for sharp mid-thoracic pain when the Veteran forced extension past the previous level; there was no limitation of function noted.  The examiner further noted that there was no diagnosis of scoliosis.  

With regard to the old rating criteria, an evaluation in excess of 20 percent under DC 5292 would not be warranted as severe limitation of motion has not been demonstrated.  VA examinations and treatment records do not reveal ranges of motion which would qualify as severe, given the extent of flexion and other motions shown during the pendency of this appeal and after considering pain-related factors with motion.  DeLuca v. Brown, supra.  Given the foregoing, the criteria for an increased evaluation requiring severe limitation of motion of the lumbar spine have not been met under the old rating criteria. 

The criteria for an evaluation in excess of 20 percent are also not met under DC 5295, as the Veteran has not been shown to have listing of whole spine to opposite side, positive Goldwaithe's sign, marked limitation of forwarding bending in standing position, or abnormal mobility on forced motion. 

As to the criteria in effect subsequent to September 23, 2003, there has been no evidence of forward flexion of the thoracolumbar spine to 30 degrees or less (or the equivalent, taking into account DeLuca symptoms); or favorable ankylosis of the entire thoracolumbar spine.  Thus, an evaluation in excess of 20 percent would not be warranted.  The Board must note that limitations of other motions, as well as spasm, are contemplated by the assigned rating.

The competent medical evidence reflects consideration of the Veteran's complaints of pain, weakness and fatigability by medical professionals.  The Veteran is competent to report that he is worse or entitled to a higher evaluation.  However, the observation of a skilled professional is more probative of the degree of the Veteran's impairment.  Even when considering the additional limitation of motion caused by fatigue, weakness, and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 20 percent for limitation of motion based upon the appropriate codes governing limitation of motion.  The claim must accordingly be denied.


Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1).  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Veteran's service-connected residuals of a lumbosacral strain and its manifestations, as discussed above, are contemplated in the rating schedule.  Moreover, the Veteran has been employed as a maintenance person on a part-time and seasonal basis for a number of years with no impact on his employability due to the lumbosacral strain residuals.  The most recent VA examiner also noted that the Veteran's service-connected lumbar strain had no impact on his employability.  The Veteran has also not been recently hospitalized for any low back problems.  No other exceptional factors have been reported.  (This evidence also reflects that the case does not raise a claim for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU), per Rice v. Shinseki, 22 Vet. App. 447 (2009)).  

As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Duty to Assist and Notify
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Board observes that in August 2002 and March 2008 letters, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters also told him to submit relevant evidence in his possession. 

The United States Court of Appeals for Veterans Claims has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice as to the disability rating and effective date elements of the claim in the March 2008 letter.  

The March 2008 letter was sent subsequent to the initial rating determination.  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  Such was the case here.  

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained.  The Board also reviewed all treatment records set forth in "Virtual VA."  

The Veteran was afforded numerous VA examinations throughout the course of the appeal.  The results from these examinations are sufficient in order to properly address the Veteran's claim.  Moreover, there is other evidence of record sufficient to properly address the Veteran's claim, including numerous VA treatment records.  The Board also notes that the January 2012 remand was substantially complied with in that the examiner provided the necessary detail to properly rate the Veteran's claim and also provided an opinion with supporting rationale concerning what relationship, if any, his service-connected lumbosacral strain had with the separately diagnosed degenerative disc disease.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


ORDER

An evaluation in excess of 20 percent for residuals of a lumbosacral strain is denied.  


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


